internal_revenue_service number release date index number ---------------------------------- ------------------------------------- ------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-151215-08 date date legend ------------------------------------------------------------------------------------------------------ ------------------------ -------------------------------------------- -------------------------------- ------------------------------------------ x a b c state ------------- year ------- date ----------------- dear ------------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 and sec_1375 of the internal_revenue_code facts x was incorporated in year in accordance with the laws of state x made an election to be treated as an s_corporation effective date x has accumulated_earnings_and_profits from prior years from time to time x has invested or will invest in certain publicly traded limited_partnerships ptps primarily engaged in the purchasing transportation storage and plr-151215-08 marketing of oil_and_gas x’s investment strategy is to provide for liquidity and also to diversify its investment risk presently x has identified three specific ptps a b and c which are engaged in the active trade of purchasing gathering transporting trading storage and or resale of crude_oil and refined petroleum products and related activities x represents that a b and c each meet the qualifying_income exception of sec_7704 and thus each is taxed as a partnership for federal_income_tax purposes x also represents that a b and c are not electing large partnerships as defined by sec_775 therefore the normal flow-through provisions of subchapter_k apply to their respective partners x further states that it intends to invest in other ptps that meet the qualifying_income exception of sec_7704 and are not electing large partnerships as defined by sec_775 law sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation i has accumulated_earnings_and_profits at the close of each of consecutive taxable years and ii has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides that any termination under sec_1362 shall be effective on and after the first date of the first taxable_year beginning after the third consecutive taxable_year referred to in sec_1362 sec_1362 provides that except as otherwise provided in sec_1362 the term passive_investment_income means gross_receipts derived from royalties rents dividends interest and annuities sec_1375 provides that if for the taxable_year an s_corporation has accumulated_earnings_and_profits at the close of such taxable_year and gross_receipts more than percent of which are passive_investment_income then there is hereby imposed a tax on the income of such corporation for such taxable_year such tax shall be computed by multiplying the excess_net_passive_income by the highest_rate of tax specified in sec_11 sec_702 provides that in determining income_tax_liability each partner shall take into account separately his distributive_share of the partnership's items of income gain loss deduction or credit to the extent provided by regulations sec_1_702-1 of the income_tax regulations provides in part that each partner must take into account separately the partner’s distributive_share of any partnership_item which if separately taken into account by any partner would result in plr-151215-08 an income_tax_liability for that partner or for any other person different from that which would result if that partner did not take the item into account separately sec_702 provides that the character of any item_of_income gain loss deduction or credit included in a partner's_distributive_share under sec_702 through shall be determined as if the item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership ptp shall be treated as a corporation for federal_income_tax purposes sec_7704 provides that for purposes of sec_7704 the term ptp means any partnership if interests in that partnership are traded on an established_securities_market or interests in such partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides in part that sec_7704 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 states that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year consists of qualifying_income sec_7704 provides in relevant part the term qualifying_income means income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber industrial source carbon dioxide or the transportation or storage of any fuel described in sec_6426 c d or e or any alcohol fuel defined in sec_6426 or any biodiesel fuel as defined in sec_40a sec_7704 provides that for purposes of sec_7704 the term mineral_or_natural_resource means any product of a character with respect to which a deduction for depletion is allowable under sec_611 except that such term shall not include any product described in sec_613 or b revrul_71_455 1971_2_cb_318 deals with an s_corporation that operates a business in a joint_venture with another corporation in the tax_year at issue the total business_expenses exceeded gross_receipts for the joint_venture the revenue_ruling holds that in applying the passive_investment_income limitations the s_corporation should include its distributive_share of the joint venture's gross_receipts and not its share of the venture's loss in accordance with sec_702 the character of these gross_receipts were not converted into passive_investment_income upon their allocation to the s_corporation plr-151215-08 x's distributive shares of gross_receipts from a b and c if separately taken into account might affect its federal_income_tax liability under sec_1362 the status of x as an s_corporation could depend upon the character of its distributive shares of gross_receipts from a b and c thus pursuant to sec_1_702-1 x must take into account separately its distributive shares of the gross_receipts from a b and c the character of these partnership receipts for x will be the same as the character of the partnership receipts for a b and c in accordance with sec_702 conclusion based upon the information submitted and the representations made we conclude that x’s distributive shares of the gross_receipts of a b and c will be included in its gross_receipts for purposes of sec_1362 and sec_1375 and x’s distributive shares of a b and c’s gross_receipts attributable to the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource will not constitute passive_investment_income as defined by sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied as to whether x otherwise qualifies as an s_corporation under sec_1361 furthermore the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-151215-08 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
